"7Sy%7-0^
^uO*!&L-lS^dQl£-



PPfrU A COSTA

rt-xjLT ca~j^

gjoLT of a w m m c            Afflm

P.a I1™ tl^OR          CAPITAL ^TATTOO
PC&7^': ~7B/)C "7B7/f                         i*E0EVVED4M
                                         r.OURT OF CRIMINAL APPEALS
                                                1M20^5
   •: cm )QH np AiMtess
                                              Abel Acosta, GletH


'C&fc i-fajfiACHji flcazift.


   T     1-faJG R31CJ f*£tXi-l-(. M(?/?/^CM!'0 /TACk'TD 7Hf- /-WJr
rr^>)TV <;/-)/" £xB-'g iyzFPWMlU/? l^XLA L.j>J~t tim>T<UC Xcj "fl4£


Q"; o all caizizyvayy^jCF id 77-r i^xlxxjj^j^ aw&zss r



    ffln7Ar R. V/A2A
    /UP. mftlOLll/LCL

     IOI /0. SAO TACZQ7Q

       l-\rrK7&tj. ~Ti-KA<L   TlOOX




                               -   I
                      Rff^ li-TnFN 0C&0 Q&CP1P7 0/~ THIS JUbTTLFTtAl7£Uj .

                 ~WV4L % VOO.



                                                       \1&&E&(=(1 L V



                                                       k IU JZlJ fi   VdUUL-



                                                       \l£\m IP       K/MA
                                                       Art.nO820C>n/.UCJL_           .

                                                       1Q\ /_). ^^O WC2U£>_

                                                        l-kDclSTCxLJi 7^>AS_ 77002       _
                                     r




                 ~*

     ^




         N




             -




                                                              ''-•




'-




                           _




                                         -   1-